                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

                                                 )
BIOCONVERGENCE LLC                               )
   d/b/a SINGOTA SOLUTIONS,                      )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:19-cv-01745-SEB-TAB
                                                 )
JASPREET ATTARIWALA,                             )
SIMRANJIT JOHNNY SINGH                           )
   a/k/a SIMRANJIT J. ATTARIWALA                 )
   a/k/a SIM J. SINGH,                           )
                                                 )
                           Defendants.           )
                                                 )
                                                 )
JASPREET ATTARIWALA,                             )
                                                 )
                           Counter Claimant,     )
                                                 )
                      v.                         )
                                                 )
BIOCONVERGENCE LLC,                              )
                                                 )
                           Counter Defendant.    )

                              PRELIMINARY INJUNCTION

The Court orders as follows:

                        I.       State Court’s Preliminary Injunction

       The terms of the state court’s preliminary injunction order are incorporated herein

by reference and shall remain in full force and effect while this action is pending or until

such time that the Court determines that the preliminary injunction may be lifted.
                  II.    Treatment of Singota’s Confidential Information

       Defendant Jaspreet Attariwala, and all persons in active concert or participation

with her, are hereby PRELIMINARILY ENJOINED, until further order of this Court,

from possessing, transmitting, using, copying, or disclosing to others Singota’s

confidential information or trade secrets. Ms. Attariwala, and all persons in active concert

or participation with her, shall not hold, hide, use, or retain any of Singota’s confidential

information or trade secrets, nor shall they create, possess, or control any documents or

other works derived from Singota’s documents.

                         III.   Production of Accounts and Devices

       No later than ten days following the entry of this Order, Ms. Attariwala, and all

persons in active concert or participation with her, shall provide Rebecca Green with access

to all email accounts and online storage accounts identified as outstanding in Ms. Green’s

December 3, 2019 report, Dkt. 111-1. Ms. Attariwala, and all persons in active concert or

participation with her, shall also disclose and provide complete access to any other

unidentified email and online storage accounts in her possession, custody, or control as

well any accounts with which she has shared, transmitted, or copied Singota’s confidential

information.

       At the same time that Ms. Attariwala provides access to the accounts described in

the preceding paragraph, she, and all persons in active concert or participation with her,

shall produce to Ms. Green all outstanding computers, tablets, mobile phones, and storage

devices identified in Ms. Green’s December 3, 2019 report, Dkt. 111-1. Ms. Attariwala,

and all persons in active concert or participation with her, shall also disclose and produce
all other unidentified devices in her possession, custody, or control as well any devices

with which she has shared, transmitted, or copied Singota’s confidential information.

       Ms. Green is permitted to conduct an inspection of the produced accounts and

devices pursuant to the terms of the state court’s Inspection Order, which is incorporated

herein by reference.

       If Ms. Attariwala is unable to produce any of the outstanding accounts and devices

identified by Ms. Green, she shall provide evidence in a proper verifiable form that she

no longer has access to or possession of the accounts or devices of which she is unable to

produce, and that no third party to whom she may have distributed Singota’s confidential

information continues to retain the accounts or devices in derogation of her requests that

they be produced to Singota. She shall also indicate whether she has ever shared, copied,

or transmitted any of Singota’s confidential information to any account or device that she

is unable to produce, and if so, provide proper assurances that she, nor any third party to

whom she may have shared Singota’s confidential information, continues to possess or

maintain access to such information.


                        IV.    Enjoinment from Work at Emergent

       Ms. Attariwala is hereby PRELIMINARILY ENJOINED from being employed in

any capacity by or with Emergent or any other competitor of Singota until she provides

evidence in a proper verifiable form: that she has surrendered to Singota all the Singota

documents she wrongfully took as well as all accounts and devices to which she copied,

transmitted, disclosed, or shared Singota’s documents; that she no longer has access to or
possession of Singota’s confidential information and trade secrets in any form; and that

no third party to whom she may have distributed these documents, or the confidential

information therein, continues to retain them in derogation of her requests that they be

returned to Singota.

                            V.     Extension of Work Restrictions

       In the event that Ms. Attariwala, upon presenting to the Court in a proper

verifiable form that she has fully complied with this Order, is relieved of the restrictions

in Paragraph IV of the Order, but expert analysis reveals that Ms. Attariwala, in

contravention of her representations to Plaintiff and the Court, has failed to disclose or

produce accounts or devices that are proven to contain Singota’s confidential

information, the restrictions in Paragraph IV will be reinstated and remain in effect until a

proper evidentiary showing can be made that no piracy occurred, for a time period of no

less than one month from the date the account or device was discovered.

                VI.     Notice to Those in Active Concert and Participation

       Ms. Attariwala is ordered to disclose the terms of this Order to all those in active

concert and participation with her, including but not limited to her husband, Simranjit

Johnny Singh, aka Simranjit J. Attariwala, aka Sim J. Singh, and all persons holding

management positions at Emergent who oversee Ms. Attariwala’s employment. She is

further ordered to clearly and explicitly request, direct, instruct, and take all actions

within her power to cause these individuals, including those specifically identified, to

comply with the terms of this Order, and any and all other such persons whose
knowledge of and compliance with these requirements and restrictions are necessary to

give them full effect.

       IT IS SO ORDERED.


                  12/18/2019
       Date: _________________                _______________________________
                                               SARAH EVANS BARKER, JUDGE
                                               United States District Court
                                               Southern District of Indiana
Distribution:

Justin A Allen
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
justin.allen@ogletree.com

Cynthia A. Bedrick
MCNEELY STEPHENSON (Shelbyville)
cabedrick@msth.com

Jody M. Butts
MCNEELY STEPHENSON THOPY & HARROLD
jmbutts@msth.com

Jason Donald Clark
MCNEELY STEPHENSON (Shelbyville)
jason.d.clark@msth.com

Susan H. Jackson
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
susan.jackson@ogletree.com

Paul L. Jefferson
MCNEELY STEPHENSON
Paul.L.Jefferson@msth.com

Erik Christopher Johnson
MCNEELY STEPHENSON (Indianapolis)
erik.c.johnson@msth.com
Christopher C. Murray
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
christopher.murray@ogletreedeakins.com
